Citation Nr: 1001932	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
toe injury.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  There are 3 folders which were developed in this 
case, which makes its progress somewhat difficult to follow.  
However, a review of the folders shows that the issues are 
properly before the Board.  The notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) was sent in 
July 2005.  The claims were adjudicated in September 2005 and 
the Veteran was sent the appropriate notice.  He responded 
with a notice of disagreement (NOD) in October 2005.  The 
statement of the case (SOC) was issued in January 2008 and 
the substantive appeal was received in February 2008.  

The Board notes that it considered other claims in July 2008 
and denied service connection for eczematous dermatitis.  The 
claim for service connection for sinusitis was remanded.  
Following the development requested by the Board, the RO 
granted service connection for chronic rhinosinusitis in 
December 2008.  The Veteran was notified of the grant in 
December 2008.  He had previously been notified as to ratings 
and effective dates in January 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, he did not 
appeal any aspect of the ratings or effective dates.  Thus, 
no part of the remanded issue remains in appellate status.  

The issue of entitlement to service connection for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have any current residuals of a left toe 
injury during his active service.  


CONCLUSION OF LAW

Residuals of a left toe injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In a letter dated in July 2005 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
September 2005.  The Board also notes that in the January 
2008 an additional notice letter was provided regarding 
potential ratings and effective dates.  See Dingess.  Thus, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  A medical opinion has been requested but one has 
not been obtained.  In light of the information contained in 
the extensive private and VA clinical records and examination 
reports, further examination is not needed to make a decision 
in this case.  VCAA provides that an examination or medical 
opinion will be considered necessary when the record contains 
competent evidence that the claimant has a current disability 
and other requirements are met.  38 U.S.C.A. § 5103A(d)(2)(A) 
(West 2002).  In this case, the RO obtained the Veteran's 
private medical records as well as VA records.  They show 
that he has peripheral neuropathy in his lower extremities 
due to his service-connected diabetes mellitus, type 2.  A 
March 2005 rating decision by the RO granted service 
connection for diabetic polyneuropathy of the right and left 
lower extremities.  Despite his lower extremity complaints, 
and examination and testing, by both private and VA medical 
personnel, none of the examiners reported any residuals of a 
toe injury.  In the absence of competent medical evidence of 
current residuals of a toe injury, a medical examination or 
opinion is not required.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).   

Background

Originally, in June 2005, the Veteran stated that he crushed 
his toe in Vietnam and was treated there for about 6 months.  
When he was getting discharged, he was reportedly put in a 
hospital for 11 days for his toe.  The RO asked for more 
information and, in August 2005, the Veteran admitted that, 
due to memory problems, he did not remember which toe was 
actually crushed.  He did remember that the whole foot hurt 
and he limped around for the 6 months he was in Vietnam.  
When he was discharged, he was told that he almost lost his 
toe because it was so bad.  

In his substantive appeal of February 2008, the Veteran 
explained that his job in Vietnam was to unload cargo from a 
large ship to a smaller boat to take supplies ashore.  When 
he was on the deck of the smaller ship, the gangplank moved 
and caught his toe underneath and dragged him across the 
deck.  The next swell of the ocean lifted the gangplank a 
little and he was able to get free.  His toe really hurt and 
as soon as he could, he went to seek medical help.  They put 
medicine on the toe and wrapped it up.  He went several 
times, probably 3 or 4, for medical treatment.  It took a 
long time before it did not hurt.  He was still bothering him 
when he left Vietnam.  After he returned to the United 
States, he was put in a hospital for 11 days for his toe.  He 
stated that the toe continued to hurt over the years and he 
just learned to live with it.  He felt that his diabetes 
might be aggravating it.  

The service treatment records do not show any toe injuries, 
complaints, or findings while the Veteran was in Vietnam.  
The service treatment records do show that in mid-February 
1966, following his return from Vietnam and at the time of 
his examination for separation from service, the Veteran 
complained of an infection of the left toe.  He was found to 
have an ingrown left toe nail.  A consultation report 
recounted a history of injuring the left foot one month 
earlier.  The Veteran currently had an infected toe.  Another 
consultation shows an infected toe, left hallux, secondary to 
nail cutting.  The hallux is the great toe or first digit of 
the foot.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 730 
(28th ed., 1994).  

The Veteran was hospitalized the next day and remained in the 
hospital for approximately 10 days.  The March 1966 summary 
contains a history that approximately 7 months earlier, in 
August 1965, the Veteran sustained blunt trauma to the left 
hallux.  He did not consult a physician for the complaint, 
during his duty in Vietnam, and the toe remained sore, 
tender, and slightly swollen with a reddish color 
predominant.  Approximately 3 weeks prior to his hospital 
admission, the toenail of the left hallux sloughed off.  
Since that time, the toe had been draining and productive of 
purulent exudate.  Examination revealed the left hallux was 
inflamed, tender, and a purulent exudate was noted along the 
toe side of the nail bed of the left hallux where the nail 
had been trimmed back.  Laboratory studies disclosed staph 
aureus, numerous Beta strep, and numerous Proteus vulgaris 
and Klebsiella-Aerobacter.  The Veteran was treated with bed 
rest, elevation, continuous warm soaks and antibiotics.  By 
the end of the 4th hospital day there was marked improvement 
with decreased swelling, tenderness, and no purulent exudate 
noted.  He was discharged on the 10th hospital day and it was 
reported that he had no symptoms referable to the left 
hallux.  He was given a normal profile.  The final diagnosis 
was infection of wound, left big toe, following trauma to 
area in approximately August 1965, Vietnam, organism 
Staphylococcus Aureus.  The condition on discharge, in March 
1966, was listed as cured.  

Following service, there has been no medical documentation of 
symptoms involving the left hallux.  The Veteran has had 
lower extremity symptoms, but his doctors have related these 
to his service-connected diabetic neuropathy.  Although the 
Veteran has had several recent private and VA examinations of 
his feet, none of the medical professionals has reported any 
recurrence of the infection that beset the Veteran during his 
active service.  

There are extensive notes from private physician J. V. C.. 
M.D., covering the period from September 1994 to October 
2003.  In March 1999, the Veteran reported that he 
occasionally had pain along the arch of the left foot.  
Examination disclosed some tenderness along the arch.  There 
was no swelling and the nails appeared normal.  Diagnoses 
were type 2 diabetes mellitus, atypical chest pain, and 
hypertension.  There was no diagnosis for the left foot.  
When seen again, in May 1999, the Veteran reported that his 
great toes were somewhat tender due to his nails.  
Examination showed that, on the left foot, the great toenail 
was slightly ingrown.  There was no erythema.  Some 
tenderness was noted.  Again, there was no specific foot 
diagnosis.  There were no further foot complaints, findings, 
or diagnoses when the Veteran was seen again in July 1999, or 
on subsequent visits through October 2003.  

Records from private physician S. M. O., M.D., cover the 
period from December 2004 to June 2005, without mention of 
any foot complaints, findings or diagnoses.  

There are also extensive VA clinical records.  In November 
2003, the Veteran's complaints included arthralgias in the 
feet and left leg with cramps and paresthesias, burning in 
both feet, and also both shoulders and chest wall.  The feet 
were examined and low arches were noted.  There was also 
minimal crepitus in the knees and bowing of both lower 
extremities.  No other abnormalities involving the feet or 
toes were reported.  There was no pertinent diagnosis.  

A VA clinical note, dated in May 2004, shows the Veteran's 
feet were examined.  Pulses were palpable but diminished.  
Color was okay and the skin was intact.  Monofilament testing 
was detected but responses were decreased, bilaterally.  The 
diagnoses included diabetes mellitus.  There was no separate 
diagnosis as to the feet.  

On VA examination in February 2005, the Veteran complained 
that approximately a year earlier, he had notice tingling in 
his hands and feet.  Poor temperature discrimination was 
noted.  The diagnosis was diabetic polyneuropathy.  An 
electromyogram, in February 2005, revealed evidence of an 
underlying axon-losing peripheral neuropathy which was 
basically affecting the sensory nerves throughout the lower 
extremities, consistent with the Veteran's diabetes mellitus, 
but there might be other etiologies.  A VA clinical note, 
dated in March 2005, discussed the test results and noted 
that they showed peripheral neuropathy in the lower 
extremities, consistent with diabetic neuropathy.  A March 
2005 rating decision granted service connection for the 
diabetic polyneuropathy of the lower extremities.  

VA clinical notes continue to document the Veteran's 
treatment by VA.  He was seen for a diabetic foot examination 
at the podiatry clinic in March 2006.  Pedal pulses were 1/4, 
bilaterally.  Toenails were dystrophic, bilaterally.  
Sensation was intact.  The assessment was diabetes mellitus 
type II, onychomycosis, and difficulty walking.  
Onychomycosis is a very common fungus infection of the nails, 
often caused by Trichophyton rubrum or T. mentagrophytes, 
Candida, and occasionally molds.  STEDMAN'S MEDICAL 
DICTIONARY, 1262 (27th ed., 2000).  The Veteran's nails were 
debrided and treated with topical ointment.  

A VA podiatry clinic note of September 2006 shows the Veteran 
complained of having heel pain for one year.  Objectively, 
there was pain with palpation to both 2nd and 3rd interspaces, 
bilaterally; to the top of the medial plantar fascia on the 
left; and to the insertion of the Achilles tendon, 
bilaterally.  There was a hypermobile first ray with a 
peonated gait.  The diagnosis was diabetes mellitus 
neuropathy neuritis fasciitis.  

When seen at the VA podiatry clinic, in February 2007, the 
Veteran's hallux nails were long, thick and dystrophic, 
bilaterally.  There were no hyperkeratoic lesions, scaling, 
or erythema of the feet.  There was mild hallux abducto 
valgus with bunion deformity, bilaterally.  The assessment 
was diabetes mellitus, type II, onychomycosis, and difficulty 
walking.  

Conclusion

The service treatment records confirm that the Veteran had an 
injury to his toe during service and that a significant 
infection resulted.  There is no doubt that it must have been 
quite distressing at the time.  However, it was treated 
appropriately and responded to treatment.  It was the medical 
opinion of the treating physicians that the infection in 
service was cured.  Thereafter, many years passed without any 
evidence of a continuing infection.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In fact, the infectious vectors found in 
service have never been documented at any time since then.  

The Veteran has made statements to the effect that his feet 
have hurt since service.  But, in his certified statement of 
August 2005, he admitted that, due to memory problems, he did 
not remember which toe was actually crushed.  If he can not 
remember which toe was injured, there can not be said to be a 
credible continuity of symptomatology.  More significantly, 
the Veteran's feet have been recently evaluated and he has 
been found to have service-connected diabetic peripheral 
neuropathy (for which service connection has been granted) 
and a recent fungus infection.  There is no competent medical 
evidence of residuals of a crush injury or any of the 
bacterial infections he had during service.  Thus, the 
medical reports during service and recently combine with the 
absence of pertinent medical evidence for many years and the 
lack of credible lay testimony of a continuity of 
symptomatology to form a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a left toe injury is 
denied.  


REMAND

As discussed above, VCAA provides that an examination or 
medical opinion will be considered necessary when the record 
contains competent evidence that the claimant has a current 
disability, there is evidence (including statements from the 
claimant) that indicates the disability may be associated 
with service, and the evidence does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2)(A) (West 2002).  

This case does present competent medical evidence of a 
current hearing loss in the form of a June 2005 audiogram 
from a private physician.  However, the doctor does not 
connect it to the Veteran's active service.  That evidence 
comes from the Veteran who claims to have suffered 
unprotected noise exposure while unloading ships in Vietnam.  
Under these circumstances, a VA examination and medical 
opinion are required.  

Accordingly, the issue of entitlement to service connection 
for a bilateral hearing loss disability is REMANDED for the 
following action:

1.  The Veteran should be scheduled for 
an audiometric examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Audiometric testing 
and any other tests or studies need to 
respond to the following questions 
should be done.  

a.  What is the correct diagnosis for 
any hearing loss the Veteran may have?  
If there is no hearing loss, the 
examiner should so state.  

b.  Is it at least as likely as not 
that any current hearing loss is the 
result of exposure to noise during the 
Veteran's active service?  Please 
explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the agency or original 
jurisdiction (AOJ) should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


